 


109 HR 3147 IH: Veterans Road to Health Care Act of 2005
U.S. House of Representatives
2005-06-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3147 
IN THE HOUSE OF REPRESENTATIVES 
 
June 30, 2005 
Ms. Ginny Brown-Waite of Florida (for herself, Mr. Green of Wisconsin, Mr. Owens, Mr. Foley, Ms. Harris, Mr. Fitzpatrick of Pennsylvania, and Mr. Jones of North Carolina) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To amend title 38, United States Code, to improve the Veterans Beneficiary Travel Program of the Department of Veterans Affairs. 
 
 
1.Short titleThis Act may be cited as the Veterans Road to Health Care Act of 2005. 
2.Improvement of Veterans Beneficiary Travel Program 
(a)Payments for certain additional medical care 
(1)In generalSection 111(b)(1) of title 38, United States Code, is amended by adding at the end the following: 
 
(G)A veteran whose travel is in connection with treatment or care for a non-service-connected disability at a non-Department facility, if the treatment or care— 
(i)is provided upon the recommendation of medical personnel of a Department medical center or clinic; and 
(ii)is not available at the Department medical center or clinic at which such recommendation is made.. 
(2)Effective dateSubparagraph (G) of section 111(b)(1) of title 38, United States Code, as added by paragraph (1), shall apply only with respect to travel performed on or after the later of— 
(A)October 1, 2005; or 
(B)the date of the enactment of this Act. 
(b)Calculation of expenses of travel 
(1)In generalNotwithstanding any other provision of law, in calculating expenses of travel for purposes of the Veterans Beneficiary Travel Program, the Secretary of Veterans Affairs shall use the mileage reimbursement rates for the use of privately owned vehicles by Government employees on official business, as prescribed by the Administrator of General Services under section 5707(b) of title 5, United States Code. 
(2)DefinitionIn this subsection, the term Veterans Beneficiary Travel Program means the program of payment or reimbursement for necessary expenses of travel of veterans and their beneficiaries prescribed under sections 111 and 1728 of title 38, United States Code, and under any other provision of law administered by the Secretary of Veterans Affairs for payment or reimbursement for such expenses of travel. 
 
